This cause having heretofore been submitted to the Court upon the transcript of the record of the judgment herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, Mr. Chief Justice ELLIS, Mr. Justice TERRELL, Mr. Justice STRUM and Mr. Justice BROWN are of the opinion that the evidence is not sufficient to support the verdict and that the judgment of the circuit court should be reversed while Mr. Justice WHITFIELD and Mr. Justice BUFORD are of opinion that the said judgment should be affirmed; it is, therefore, considered, ordered and adjudged by the Court that the said judgment of the circuit court be and the same is hereby reversed and the cause remanded for a new trial.
ELLIS, C. J., AND WHITFIELD, TERRELL, STRUM, BROWN AND BUFORD, J. J., concur. *Page 375